Judgment modified by reducing the amount of alimony from twenty dollars per week to ten dollars per week, on condition that the defendant within ten days pay the balance of the alimony remaining unpaid on that basis; and as so modified the judgment is unanimously affirmed, without costs, with leave to the plaintiff to *867move to increase the award oí alimony by showing her needs and that the defendant is employed and has property. If the defendant fail to perform the condition imposed the judgment is unanimously affirmed, with costs. The plaintiff on the trial offered no proof as to the present financial condition of the defendant or that he was gainfully employed. He gave testimony that he was unemployed and had no property. On the argument he offered to pay ten dollars per week if the amount was reduced. We offer him this opportunity as a test of his good faith. Order of January 16,1933, awarding to the plaintiff a counsel fee of $250 modified by reducing the amount thereof to $150, on condition that the defendant pay the same within thirty days from the entry of this order, and as so modified the order is unanimously affirmed, without costs. If defendant fail to comply with the condition imposed, the order is unanimously affirmed. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.